Citation Nr: 1456761	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a compensable initial rating prior to October 27, 2011, and in excess of 10 percent from October 27, 2011, for service-connected right ankle strain.


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2004 to August 2004, from March 2005 to November 2005, and from September 2008 to November 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The June 2009 rating decision also denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder.  The Veteran timely filed a notice of disagreement and a substantive appeal on the issue.  A November 2011 rating decision granted service connection for posttraumatic stress disorder, to include anxiety and sleep disorder.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board notes that the claims file contains conflicting statements regarding whether the Veteran wished to have a hearing before the Board.  On a VA Form 9 received in March 2010, the Veteran requested a Board hearing at his local VA office.  On a VA Form 9 received in October 2011, the Veteran requested a Board hearing via videoconference.  On a VA Form 9 received in November 2011, the Veteran indicated he did not want a Board hearing.  The Veteran was scheduled for a Board hearing in February 2012, which was postponed to May 2014.  A Report of General Information dated April 2014 indicates that the Veteran stated that "he is satisfied with the increase he received and does not wish to appear before a judge at the Travel Board in May."  However, a letter sent to the Veteran in August 2014 indicates that he has been placed on the list of persons wanting to appear at a Board hearing.

To clarify whether the Veteran still wished to appear at a Board hearing, the Veteran was sent a letter on October 1, 2014.  The letter summarized the above-described facts and asked the Veteran to indicate whether he still wished to attend a Board hearing.  The letter also informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want a hearing and would proceed accordingly.  To date, the Veteran has not responded to the letter.  Therefore, the Board finds that any hearing request has been withdrawn, and will proceed with appellate review.  See 38 C.F.R. § 20.704(e).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has reported that due to his service-connected right ankle strain he experiences difficulty standing and walking, which affects his pace at work.  See, e.g., VA examination report dated October 2011.  The record shows that the Veteran worked during the appeal period as a tow truck driver and as a railroad building and bridge mechanic.  Although the Veteran has reported some difficulty at work due to his service-connected disability, he has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The Board observes that inconsistent decisions have been made on the issue of service connection for a traumatic brain injury (TBI).  The June 2009 rating decision denies service connection for TBI.  A March 2013 rating decision finds clear and unmistakable error in the denial of service connection for TBI, grants service connection, and assigns a noncompensable initial rating effective November 12, 2008.  However, a September 2013 rating decision finds that service connection for TBI remains denied because new and material evidence has not been received.  The September 2013 rating decision does not acknowledge the March 2013 grant of service connection for TBI or explain why service connection for TBI was being severed.  The most recent ratings codesheet, dated November 2013, indicates that the Veteran is not service connected for TBI.  As the Board does not have jurisdiction over the issue at this time, the issue is REFERRED to the AOJ for clarification and any appropriate action deemed necessary.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's right knee strain is as likely as not related to his active service.

2.  Prior to October 27, 2011, the Veteran's right ankle strain is manifested by pain that is productive of no more than mild limitation of motion of the ankle.

3.  From October 27, 2011, the Veteran's a right ankle strain is manifested by pain that is productive of no more than moderate limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee strain are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a compensable initial rating for right ankle strain prior to October 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5270-5274 (2014).

3.  The criteria for an initial rating in excess of 10 percent for right ankle strain from October 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5270-5274 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for service connection for right knee strain, given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as it pertains to service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's claim for a higher initial rating for right ankle strain arises from his disagreement with the initial rating that followed the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in February 2010 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating for the service-connected right ankle strain.

With regard to the duty to assist the Veteran as to his claim for a higher initial rating for right ankle strain, the Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in March 2009 and October 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the March 2009 VA examiner did not have available for review the Veteran's claims file, but did take a detailed history from the Veteran that was consistent with the evidence of record.  The October 2011 VA examiner was able to review the Veteran's claims file.  In addition, both the March 2009 VA examiner and the October 2011 VA examiner performed examinations of the Veteran including, where applicable, repetitive-use range of motion testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran reported at a June 2012 Decision Review Officer (DRO) conference that his right ankle strain had worsened since last examined.  The record indicates that the Veteran accordingly was scheduled for a VA examination in June 2012.  The Veteran cancelled this examination, as well as a re-scheduled VA examination in July 2012.  See CAPRI records received in September 2012.  No good cause was presented for the Veteran's failure to report to the scheduled June 2012 and July 2012 VA examinations.  See 38 C.F.R. § 3.655.  Although VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA satisfied its duty to assist the Veteran by scheduling the June 2012 and July 2012 VA examinations, and a remand to schedule a further VA examination is not required.  Therefore, the Board finds that VA's duty to assist with respect to the Veteran's claim for a higher initial rating for the service-connected right ankle strain has been met.  See 38 C.F.R. § 3.159(c)(4).

Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis - Service Connection for a Right Knee Disability

The Veteran contends that his current knee pain is related to his active service.  A March 2009 VA examination report reflects a current diagnosis of right knee strain.  At the June 2012 DRO conference, the Veteran reported having injured his right knee during training in July or August 2004 at airborne school in Ft. Benning, Georgia.  VA treatment records dated August 2007 also indicate that the Veteran reported bilateral knee pain since falling out of a "5-ton" truck while in Iraq in 2005.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also competent to report the facts that he observes.  See 38 C.F.R. § 3.159(a)(2) (2014).  The lay statements from the Veteran relating to his knee pain and in-service injuries are therefore competent.  In addition, there is no evidence that would impugn his credibility.  Indeed, the Veteran's DD Form 214 relating to his period of active service from March 2004 to August 2004 reflects that his primary specialty was infantryman and that he received a parachutist badge.  In addition, the service treatment records document an incident in August 2004 in which the Veteran injured his ankle during a parachuting landing.  These facts are consistent with the Veteran's report that he injured his knee during training at airborne school in July or August 2004.  Furthermore, the Veteran's DD Form 214 for his period of active service from March 2005 to November 2005 reflects that the Veteran's specialty was infantryman and that he received an overseas service ribbon and an Iraq campaign medal.  Thus, the DD Form 214 establishes that the Veteran was in Iraq in 2005 and was of a specialty that would likely require riding on large military trucks as the Veteran's reported in August 2007.  Therefore, the Veteran's statements are taken as credible evidence of his knee pain since active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the currently diagnosed right knee strain and the competent and credible lay evidence indicating the Veteran was injured in service and has continued to experience right knee pain since active service, the Board finds that the evidence for and against the claim of entitlement to service connection for a right knee disability is at least in relative equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor and entitlement to service connection for right knee strain is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Legal Criteria - Increased Rating for Right Ankle Strain

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the highest afforded for limitation of motion of the ankle.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board notes that terms such as "mild," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. § 4.45.

Analysis - Increased Rating for Right Ankle Strain

In the June 2009 rating decision on appeal, the AOJ granted service connection for right ankle strain and assigned a noncompensable initial rating effective November 12, 2008.  In a subsequent rating decision dated November 2011, the AOJ granted a staged initial rating of 10 percent effective October 27, 2011.  The Veteran now seeks a compensable initial rating prior to October 27, 2011, and an initial rating in excess of 10 percent from October 27, 2011.

The Veteran was provided a VA examination in March 2009.  He reported moderate intermittent right ankle pain that occurs three times per week for one hour.  The Veteran presented with a moderate antalgic gait, and reported use of an ankle brace, although he was not wearing the brace at the time of the examination.  Upon testing, the Veteran had dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  There was evidence of mild to moderate pain on dorsiflexion from 10 degrees to 20 degrees and on plantar flexion from 30 degrees to 40 degrees.  However, upon repetitive-use testing, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The March 2009 VA examiner diagnosed the Veteran with right ankle strain.

The Veteran was provided another VA examination on October 27, 2011.  He reported constant pain in his right ankle, and endorsed use of an ankle brace, although he was not wearing the brace at the time of the examination.  Upon testing, the Veteran had dorsiflexion to 20 degrees with pain throughout the range of motion, and plantar flexion to 30 degrees with pain throughout the range of motion.  Upon repetitive-use testing, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The October 2011 VA examiner diagnosed the Veteran with right ankle strain without evidence of arthritis.

In May 2012, the Veteran underwent a VA examination for his spinal disorders.  Although the testing for that examination focused on the Veteran's spine, the May 2012 VA examiner did note that the Veteran had normal range of motion in the ankles.

After reviewing the evidence of record, as will be explained in greater detail below, the Board finds that the Veteran's right ankle strain does not warrant a compensable initial rating prior to October 27, 2011, or an initial rating in excess of 10 percent from October 27, 2011.

The evidence of record dating prior to October 27, 2011, pertinent to the Veteran's service-connected right ankle strain is limited to the March 2009 VA examination report.  The March 2009 VA examination report reveals that the Veteran had dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  As noted above, normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  Thus, the Veteran's dorsiflexion was normal, and the Veteran's plantar flexion was reduced by only 5 degrees.  Based on the range of motion findings reported at the March 2009 VA examination, and with consideration of the doctrine of reasonable doubt, the Board concludes that the 5-degree reduction in plantar flexion represents only a mild limitation in range of motion, and not a moderate or marked limitation.  Because a compensable rating is warranted under Diagnostic Code 5271 only for moderately or markedly limited range of motion, the Veteran's level of impairment did not warrant a compensable initial rating at any time prior to October 27, 2011 under that Diagnostic Code.

The Board considered whether the Veteran is entitled to a higher initial rating prior to October 27, 2011, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  Prior to October 27, 2011, the Veteran reported that his right ankle strain caused difficulty with prolonged standing and walking for more than one half-hour, and climbing up and down steps.  However, the Veteran denied flare-ups.  Although the Veteran did exhibit pain during range of motion testing, the March 2009 VA examiner opined that the Veteran's ankle functioning was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Accordingly, even after repetitive use, the Veteran's disability did not rise to the level of severity contemplated by the higher rating criteria.  The Board finds that the Veteran's pain and any functional loss do not warrant a compensable initial rating at any time prior to October 27, 2011 under Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202.

The evidence of record dating from October 27, 2011, pertinent to the Veteran's service-connected right ankle strain is limited to the October 2011 VA examination report and the brief notation relating to the Veteran's ankles in the May 2012 VA examination report relating to the Veteran's spinal disabilities.  The October 2011 VA examination report reveals that the Veteran had dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  As noted previously, normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  Thus, the Veteran's dorsiflexion was normal, and the Veteran's plantar flexion was reduced by 15 degrees.  At the May 2012 VA examination, the Veteran's ankles had normal range of motion and reflexes.  Based on the range of motion findings reported at the October 2011 VA examination, and with consideration of the doctrine of reasonable doubt, the Board concludes that the 15-degree reduction in plantar flexion represents moderate, but not marked, limitation in range of motion, from October 27, 2011, the date of the October 2011 VA examination.  Because a rating in excess of 10 percent is warranted under Diagnostic Code 5271 only where there is markedly limited range of motion, the Veteran's level of impairment did not warrant a rating in excess of 10 percent at any time from October 27, 2011 under that Diagnostic Code.

The Board considered whether the Veteran is entitled to a higher initial rating from October 27, 2011, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202, Burton, 25 Vet. App. 1.  From October 27, 2011, the Veteran complained of weakness, stiffness at the end of the day, and occasional giving way and locking.  Although the Veteran did exhibit pain throughout range of motion on testing, the October 2011 VA examiner opined that the Veteran's ankle functioning was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Accordingly, even after repetitive use, the Veteran's disability did not rise to the level of severity contemplated by the higher ratings criteria.  The Board finds that the Veteran's pain and any functional loss are encompassed by the 10 percent rating, and an initial rating in excess of 10 percent from October 27, 2011, is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca, 8 Vet. App. 202.

The Board has also considered other Diagnostic Codes to determine whether the Veteran might be entitled to a compensable initial rating prior to October 27, 2011, and an initial rating in excess of 10 percent from October 27, 2011, in relation to his right ankle strain.

Diagnostic Code 5003 provides a 10 percent rating for painful motion where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  However, Diagnostic Code 5003 is not for application in the present case because there is no X-Ray evidence that the Veteran has arthritis of the right ankle, as required under the Diagnostic Code.  In fact, X-Ray imaging obtained in connection with the Veteran's October 2011 VA examination revealed a normal ankle.

Diagnostic Codes 5270, 5272, 5273, and 5274 pertain to disabilities of the ankle, but are not for application in the present case as the record is absent for evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, as required under those Diagnostic Codes.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran is also credible in regard to such statements.  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective medical findings.  In this case, the relevant rating criteria involve objective measurements obtained through physical examination.  Therefore, the Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran than to the Veteran's beliefs that he is entitled to a higher initial rating.

In light of the above, the Board finds that a preponderance of the evidence is against assignment of a compensable initial rating prior to October 27, 2011, or an initial rating in excess of 10 percent from October 27, 2011, for the Veteran's service-connected right ankle strain.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran's functional loss and impairment, consisting of limited range of motion, pain, weakness, stiffness, occasional giving way and locking, and difficulty standing and walking, have been considered and the Veteran's disability has not been shown to meet the criteria for a higher disability rating at any time.  Although the rating criteria under Diagnostic Code 5271 do not explicitly contemplate all of these symptoms, the rating schedules for all musculoskeletal disabilities contemplate functional loss, which may be manifested by, for example, pain, stiffness, and limitation of range of motion. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  Upon repetitive use testing, the Veteran showed no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating for the service-connected right ankle strain is adequate, and referral for an extra-schedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right ankle strain.  The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran stated that the right ankle strain causes him to walk more slowly and trail behind his co-workers.  See October 2011 VA examination report.  However, as discussed above, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for right knee strain is granted.

Entitlement to a compensable initial rating for right ankle strain prior to October 27, 2011, is denied.

Entitlement to an initial rating in excess of 10 percent for right ankle strain from October 27, 2011, is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


